              Case 1:20-cv-00628-SAB Document 21 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   APRIL SCHILLACI,                                    Case No. 1:20-cv-00628-SAB

12                  Plaintiff,                           ORDER REQUIRING DEFENDANT TO
                                                         FILE RESPONSIVE PLEADING OR SHOW
13           v.                                          CAUSE WHY THIS ACTION SHOULD
                                                         NOT BE DEEMED UNOPPOSED
14   COMMISSIONER OF SOCIAL SECURITY,
                                                         FIVE DAY DEADLINE
15                  Defendant.

16

17          Plaintiff April Schillaci (“Plaintiff”) filed this action seeking judicial review of a final

18 decision of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying an

19 application for disability benefits pursuant to the Social Security Act. On February 16, 2021 an
20 order was filed extending the time for Plaintiff to file her opening brief and setting forth a

21 briefing scheduling. (ECF No. 19.) Plaintiff filed her opening brief on February 22, 2021. (ECF

22 No. 20.) Pursuant to the February 16, 2021 order, Defendant’s opposition was to be filed on or

23 before March 24, 2021. (ECF No. 19.) The date has passed and Defendant has not filed an

24 opposition to Plaintiff’s opening brief.

25          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

26 Rules or with any order of the Court may be grounds for imposition by the Court of any and all
27 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

28 control its docket and may, in the exercise of that power, impose sanctions where appropriate,


                                                     1
              Case 1:20-cv-00628-SAB Document 21 Filed 03/26/21 Page 2 of 2


 1 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

 2 2000).

 3          Accordingly, IT IS HEREBY ORDERED that, within five (5) days from the date of

 4 service of this order, Defendant shall either file an opposition to Plaintiff’s opening brief or a

 5 written response to show cause why Plaintiff’s opening brief should not be deemed unopposed.

 6
     IT IS SO ORDERED.
 7

 8 Dated:     March 26, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
